DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Response to Arguments 
Regarding 35 U.S.C. 112(f) interpretation
As noted in the interview summary, the 112(f) claim interpretation of the limitation “vibrator” is withdrawn upon further consideration of the prior art.
Additionally amendments to the claims necessitate withdrawal of the 112(f) interpretation of “a human interaction device” as such limitation is no longer recited. 

Regarding 35 U.S.C. 112(a) rejections
As noted in the interview summary, the 112(a) rejection of the limitation “vibrator” is withdrawn upon further consideration of the prior art. 

Regarding 35 U.S.C. 112(b) rejections
As noted in the interview summary, the 112(b) rejection of the limitation “vibrator” is withdrawn upon further consideration of the prior art. 
Examiner further the 112(b) rejections previously set forth are withdrawn in view of the amendments to the claims. 

Regarding 102/103 rejections
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any remarks which remain relevant to the current rejection.
Regarding claim 6, Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. As noted in the interview summary, these features are taught in at least [0089] and [0068]. For example, [0068] of Osaka explicitly teaches that the vibrator causes the object 5 (e.g. a subject having biological tissue [0042]) to generate a shear wave and [0089] discloses a change occurs when the shear wave is generated and when such a change is detected the ultrasonic wave 21 is transmitted. Examiner thus notes that upon detecting that the vibrator is vibrating (i.e. in correspondence with a change in the M-mode image), the transmitting/receiving controller is configured to output the second transmitting/receiving control sequence to the transducer to control the transducer to transmit the second ultrasound wave (21).

Claim Interpretation
	Examiner notes that regarding claims 10 and 18, based on applicant’s remarks filed 04/13/2022 that “the transducer is driven to vibrate, but not caused by the pressure” (REMARKS pg. 8) and the amended claim language, “controlling the vibrator to drive the transducer to vibrate when the sensed pressure is within the predetermined range”, it has been interpreted that the vibrator may vibrate at any time including when the sensed pressure is within the predetermined range. In other words, the controlling of the vibrator is not limited to only vibrating when the sensed pressure is within the predetermined range since applicant has noted the pressure being within the predetermined range is not what causes the transducer to vibrate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (US 20120123263 A1) in view of Yoshikawa (US 20150133782 A1).
Regarding claim 1,
Osaka teaches an ultrasound transient elasticity measurement device (at least. Fig. 1 and corresponding disclosure in at least [0040]), comprising: 
an ultrasound probe (at least fig. 1 (3 and 4) and corresponding disclosure in at least [0040]), comprising a vibrator (3) and a transducer (4) (examiner notes the ultrasound probe 4 is a transducer is in its broadest reasonable interpretation), 
wherein, the vibrator (3) is configured to drive the transducer (4) to vibrate to generate a shear wave that propagates to inside of a biological tissue ([0040] which discloses vibrator is configured apply vibration to the object via the ultrasonic probe to generate a shear wave and [0042] which discloses measuring the displacement generated (i.e. by the shear wave) in biological tissue of the object 5 and [0059] which discloses the shear wave is propagated inside of the object 5) that contains one or more blood vessels (Examiner notes that the biological tissue would necessarily have one or more blood vessels), 
the transducer (4) comprises multiple elements ([0057] which discloses a plurality of transducers (i.e. elements) arrayed in the ultrasound probe), 
and at least part of the multiple elements are configured to transmit a first ultrasound wave (at least fig. 2(b) (20) and corresponding disclosure in at least [0056] which discloses the ultrasonic wave 20 is an ultrasonic wave for obtaining a tomographic image. Examiner notes at least part of the elements are used to transmit the first ultrasound wave as disclosed in [0056]) to the biological tissue before the transducer vibrates ([0067] which discloses the examiner executes an examination while confirming the B-mode image depicted on the left side of Fig. 6, and determines the cross section for acquiring a shear wave image and in this condition, the examiner manually operates the vibrator and [0072] which discloses after determining the cross section, the examiner applies vibration by operating the vibrator. In other words, the B-mode image is generated before the vibration) and to receive echoes of the first ultrasound wave returned from the biological tissue to obtain echo data of the first ultrasound wave ([0046] which discloses the reflected echo signal used for a tomographic image data generates the B-mode or M-mode image)
and to transmit a second ultrasound wave (at least fig. 2(b) (21) and corresponding disclosure in at least [0056] which discloses the ultrasonic wave 21 is for detecting propagation position of a shear wave. Examiner notes at least part of the elements are configured to transmit the second wave according to [0057] which discloses the transducer in the middle is set as the channel for detecting propagation position and [0066] which discloses the measurement line 22 set by the B-mode image ) to a region of interest (See annotated fig. 6 below. [0067] which discloses the examiner confirms the B-mode image and determines the cross section for acquiring a shear wave image. The measurement line 22 is set with respect to the cross section. [0086] which discloses the measurement line (22) corresponds to the transmission line for the second ultrasound wave (21). Examiner notes the cross section for acquiring the shear wave image corresponds to the region of interest in annotated fig. 6 since this is where measurement points are set for acquiring the shear wave image along measurement line 22) in the biological tissue ([0067] which discloses the examiner determines the cross section for acquiring a shear wave image) after the transducer vibrates ([0089] which discloses a change occurs on an M-mode image when a shear wave is generated the ultrasonic wave for detecting propagation position of a shear wave (i.e. second ultrasonic wave 21) is transmitted when this change is detected. Examiner notes that the disclosure noted above necessarily means that the second ultrasonic wave 21 is transmitted after the shear wave is generated and thus after the transducer vibrates) and to receive echoes of the second ultrasound wave returned from the biological tissue to obtain echo data of the second ultrasound wave ([0021] which discloses the transmission/reception unit is configured to transmit the second ultrasonic wave (i.e. the wave for detecting propagation position) and process reflected echo signals of the transmitted second ultrasonic wave)); 
a transmitting/receiving sequence controller (at least fig. 1 (1) and corresponding disclosure in at least [0040]) configured to output a first transmitting/receiving control sequence to the transducer (4) before the transducer vibrates to control the transducer to transmit the first ultrasound wave and to receive the echoes of the first ultrasound wave (Examiner notes the transmitting/receiving controller would output a first transmitting/receiving control sequence in order to generate the B-mode image (at least fig. 3 and corresponding disclosure in at least [0057] depicts/discloses such a sequence), 
and output a second transmitting/receiving control sequence to the transducer after the transducer vibrates to control the transducer to transmit the second ultrasound wave and to receive the echoes of the second ultrasound wave (Examiner notes the transmitting/receiving controller would output a second transmitting/receiving control sequence in order to transmit the second ultrasound wave detect the propagation position (at least fig. 3 and corresponding disclosure in at least [0057] depicts/discloses such a sequence),
wherein, the first transmitting/receiving control sequence is for at least obtaining an ultrasound image of the biological tissue (5) ([0056] which discloses the first ultrasonic wave 20 is for obtaining a tomographic image (i.e. ultrasound image) and at least fig. 3 depicts the top sequence is for obtaining a tomographic image (i.e. ultrasound image)), 
the second transmitting/receiving control sequence is for obtaining a transient elasticity result of the region of interest (see annotated fig. 6 below and [0063] which discloses the cross section is determined for acquiring the shear wave image) ([0056] which discloses the second ultrasonic wave 21 is for detecting a propagation position of a shear wave and [0059] which discloses a propagation velocity can be calculated using the depth and time acquired by the ultrasonic wave 21 and [0059] which discloses elasticity information (e.g. young’s modulus) is calculated from its propagation velocity) , the region of interest is smaller than the biological tissue (Examiner notes the region of interest or cross section in which the elasticity is measured is smaller than the biological tissue which would constitute the entirety of the B-mode image in fig. 6)
and the second transmitting/receiving control sequence is determined according to the region of interest selected by a user on the ultrasound image ([0063] which discloses the user confirms the B-mode image and determines the cross section for acquiring the shear wave image data of which to transmit the measurement line [0066] which discloses an examiner can freely change the position of the measurement line (i.e. region of interest) and by setting the measurement line the channel for transmitting the second ultrasonic wave is determined. Examiner notes the second transmitting/receiving control sequence would necessarily be determined according to the determined channel for transmitting the second ultrasonic wave); 
a data processor (at least fig. 1 (8 and 15) and corresponding disclosure in at least [0041] and [0060]) configured to generate an ultrasound image data according to the echo data of the first ultrasound wave ([0046] which discloses the tomographic image constructing unit executes signal processing to obtain tomographic image data. Examiner notes the tomographic image data is necessarily generated from the first ultrasound wave 20 which is disclosed as being for obtaining a tomographic image) and to calculate the transient elasticity result of the region of interest according to the echo data of the second ultrasound wave ([0060] which discloses the elasticity information calculating unit 15 calculates elasticity information (e.g. young’s modulus) from the shear wave velocity which is determined according to the detected propagation position information from the second ultrasound wave according to [0021]); 
and a display (at least fig. 1 (18) and corresponding disclosure in at least [0044]) configured to display the ultrasound image (at least fig. 6 and corresponding disclosure in at least [0071] which discloses the examiner switches to the condition shown in Fig. 6 by operating console 19 and  [0065] which discloses the B-Mode image is displayed in real time on the left part of Fig. 6) on a display interface (See at least fig. 6. Examiner notes the display is necessarily on a display interface) according to the ultrasound image data (Examiner notes the B-mode image is displayed according to the ultrasound image data generated from the tomographic image data according to [0046]) and display the transient elasticity result (at least fig. 6 (32) and corresponding disclosure in at least [0080] which discloses the propagation velocity and young’s modulus calculated are displayed on a result display 32).

Osaka fails to explicitly teach determining a location of the one or more blood vessels based on the ultrasound image of the biological tissue and wherein the region of interest avoids the location of the one or more blood vessels. 

Yoshikawa, in a similar field of endeavor involving ultrasound elastography, teaches an ultrasound transient elasticity measurement device comprising:
An ultrasound probe (at least fig. 1 (11) and corresponding disclosure in at least comprising a transducer, wherein the transducer is configured to generate a shear wave that propagates to inside of the biological tissue that contains one or more blood vessels.
A transmitting/receiving sequence controller (at least fig. 2 (12, 13, 14, 15) and corresponding disclosure in at least [0033] and fig. 3 (31 and 32 and corresponding disclosure in at least [0045]-[0047]) configured to output a first transmitting/receiving control sequence to the transducer before the transducer generates the shear wave to control the transducer to transmit a first ultrasound wave to the biological tissue (see at least fig. 7 (Liver)) and to receive echoes of the first ultrasound wave to obtain echo data of the first ultrasound wave (Abstract which disclose the ROI detection unit obtains a distance index indicating a region proper for an elastic evaluation based on brightness distribution of the received data obtained by transmitting and receiving the first ultrasonic waves to/from the probe and then the second ultrasonic waves are transmitted to the ROI to generate shear waves. See also [0011] and [0029] which disclose determining a measurement region based on received data obtained by transmitting and receiving first ultrasound waves),
And output a second transmitting/receiving control sequence to the transducer after the shear wave is generated to control the transducer to transmit a second ultrasound wave to a region of interest (see at least fig. 7 (ROI)) in the biological tissue (Liver) and to receive echoes of the second ultrasound wave (abstract which discloses an elasticity evaluation unit calculates a shear wave velocity based on the received data obtained by transmitting and receiving third ultrasonic waves (i.e. second ultrasonic waves via a second transmitting/receiving control sequence. See also [0011] and [0029] which discloses calculating a shear wave velocity using received data obtained by transmitting and received the third ultrasonic waves to/from the measurement region),
wherein the first transmitting/receiving control sequence is for at least obtaining an ultrasound image (at least fig. 7 (71) and corresponding disclosure in at least [0057]) of the biological tissue and determining a location of the one or more blood vessels (see at least fig. 7 (area labeled blood vessel) and [0057] which discloses blood vessels, a low brightness shadow region, and a high-brightness superficial region are confirmed and the image for determination is colored to indicate the regions (including the blood vessel) that are improper for the measurement. See at least fig. 7 (72) which depicts the blood vessel is improper) based on the ultrasound image of the biological tissue (71),

the second transmitting/receiving control sequence is for obtaining a transient elasticity result of the region of interest within the biological tissue, the region of interest (see at least fig. 7 (ROI) and corresponding disclosure in at least [0057]) is smaller than the biological tissue (Examiner notes the ROI is smaller than at least the liver as shown in fig. 7) and avoids the location of the one or more blood vessels (see at least fig. 7 and [0057]-[0058])

Examiner notes the modified system of claim 1 would perform the method of claim 12 with steps corresponding to the functions cited for the system.


    PNG
    media_image1.png
    479
    690
    media_image1.png
    Greyscale

Annotated fig. 6

	Regarding claim 2,
	Osaka further teaches wherein the transmitting/receiving sequence controller outputs the first transmitting/receiving control sequence again when outputting the second transmitting/receiving control sequence (at least fig. 3 and corresponding disclosure in are least [0057] which discloses the second ultrasonic wave 21 is transmitted one time for each time that a plurality of the first ultrasonic waves 20 are transmitted) to control the transducer to further transmit the first ultrasound wave when transmitting the second ultrasound wave ([0084] which discloses since the first wave is transmitted one time for each time that plurality of first ultrasonic waves are transmitted the propagation position of the shear wave can be detected while obtaining the tomographic image and [0064] which discloses the B-mode image is displayed in real-time).

Regarding claims 3 and 14,
Osaka further discloses wherein the display (18) simultaneously displays the ultrasound image (at least fig. 6 and corresponding disclosure in at least [0064]) and the transient elasticity (32) result on the display interface (See at least fig. 6)

Regarding claims 4 and 15,
Osaka further teaches wherein, the vibrator is controlled to periodically vibrate ([0055] which discloses the vibration may be continuous or single shot. Examiner notes a continuous vibration is considered periodical in its broadest reasonable interpretation) in a mode of simultaneously obtaining the transient elasticity result and the ultrasound image (see at least fig. 6), 
The transmitting/receiving sequence controller periodically outputs the first transmitting/receiving control sequences and the second transmitting/receiving control sequence (at least fig. 3 and corresponding disclosure in at least [0057] which discloses for each time that the plurality of first ultrasonic waves 20 are transmitted the second ultrasonic wave 21 is transmitted. Examiner notes that since there are multiple transmissions of the first ultrasound wave and the second ultrasound waves the sequences would thus be output periodically) 
And the display (18) displays the ultrasound image and transient elasticity results (at least fig. 6 and corresponding disclosure [0064] which discloses the B-mode images is in real-time. Examiner notes a person having ordinary skill in the art would have recognized the transient elasticity results would be updated with each transmission of the second ultrasound wave since the second ultrasound wave 21 is specifically for detecting shear wave propagation position used for determining the transient elasticity results) in real time.

Regarding claims 5 and 16,
	Osaka further teaches wherein the display (18) displays the transient elasticity result on the display interface (18) in a number ([0080] which discloses the propagation velocity and young’s modulus of the shear wave calculated are displayed on result display 32 which are recognized as quantitative numeric values). 

	Regarding claims 6,
	Osaka further teaches the transmitting/receiving sequence controller is configured to, upon detecting that the vibrator is vibrating, output the second transmitting/receiving control sequence to the transducer after the transducer vibrates to control the transducer to transmit the second ultrasound wave to receive the echoes of the second ultrasound wave ([0089] which discloses when a change one an M-mode is detected (i.e. when a shear wave is generated and thus the vibrator is vibrating (as noted in [0067]-[0068]), the ultrasonic wave 21 for detecting propagation position of a shear wave is transmitted. Examiner thus notes that in detecting the change it is detected that the vibrator is vibrating and subsequently the second ultrasound wave is transmitted in response to output of the second transmitting/receiving control sequence) 

	Regarding claim 7,
	Osaka further teaches wherein the ultrasound image comprises a B-mode image (at least fig. 6 and corresponding disclosure in at least [0064]).

	Regarding claim 13,
	Osaka further teaches displaying the transient elasticity result (at least fig. 6 (32) and corresponding disclosure in at least [0080]) on a display interface (at least fig. 1 (18) and corresponding disclosure in at least [0044])

	Regarding claim 17,
	Osaka further teaches wherein the transient elasticity result comprises a shear wave elasticity parameter, wherein the shear wave elasticity parameter comprises a shear wave propagation velocity and a young’s modulus ([0080] which discloses the propagation velocity and the young’ modulus are calculated)

Claim 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka and Yoshikawa as applied to claims 1, 8,  and 12 above and further in view of Wang et al. (US 20180368808 A1), hereinafter Wang.
Regarding claim 8,
Osaka, as modified, teaches the elements of claim 1 as previously stated. Osaka further teaches further comprising a controller (at least fig. 1 (1) and corresponding disclosure in at least [0040]) connected to the vibrator (3) (Examiner notes the controller 1 is connected to the vibrator as shown in fig. 1), the transmitting/receiving sequence controller (1), and the display (18) (See at least fig. 1. Examiner notes the transmitting/receiving sequence controller has been interpreted as the controller) and configured to receive an instruction comprising at least an instruction for obtaining the transient elasticity result from the display (18) input by the user ([0071] which discloses the examiner switches from a normal screen to the condition capable of acquiring elasticity information as shown in Fig. 6. Examiner notes a person having ordinary skill in the art would have recognized the controller 1 would receive the instruction in order to begin sending the second ultrasonic wave for obtaining the transient elasticity result) and to control an output timing of the transmitting/receiving sequence controller (1) (Examiner notes the controller (1) would control an output timing of the transmitting/receiving controller (1))
Osaka fails to explicitly teach wherein the controller is configured to control the vibrator to drive the transducer to vibrate.
Wang, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe comprising a vibrator (at least fig. 2 (12 and 13) and corresponding disclosure in at least [0060]) and a transducer ([0060] which discloses an ultrasonic probe is installed at the front end of the pressure sensor 32 of fig. 2. Examiner notes the ultrasonic probe is a transducer), wherein the vibrator is configured to drive the transducer to vibrate to generate a shear wave that propagates to inside of a biological tissue ([0060] which discloses the vibrators are subject to a displacement movement and causing the pressure sensor and ultrasonic probe to press against the skin and are then reset to their initial states such that a mechanic vibration is generated and a mechanical wave at a specific frequency is generated. [0025] which discloses the ultrasonic probe is brought into contact with the skin surface corresponding to an organ to be detected. Examiner notes the mechanical wave would propagate to inside of the biological tissue)
Wang further teaches a controller connected to the vibrator [0060] which discloses an external electrical signal output device (i.e. controller) is electrically connected to the first vibrator) configured to control the vibrator to drive the transducer to vibrate ([0060] which discloses the external signal output device transmits an electrical signal to the vibration generator such that the first and second vibrator are subject to the displacement movement)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka to include controlling the vibrator to drive the transducer to vibrate with a controller as taught by Wang in order to ensure the accuracy of the result of the elasticity detection (Wang [0028]).

Regarding claim 9,
Osaka, as modified, teaches the elements of claim 8 as previously stated. Osaka further teaches wherein the ultrasound probe (3 and 4) further comprises a pressure sensor ([0050] which discloses a pressure value measured by a pressure sensor connected to the ultrasound probe can be used), wherein, an output end of the pressure sensor is connected to the controller (1) (examiner notes a pressure sensor connected to the probe would be connected to the controller (1) via the probe), and the pressure sensor is configured to feed a sensed pressure of the ultrasound probe on the biological tissue to the calculation unit 11 ([0050] which discloses when calculating elasticity modulus (which is calculated by the calculation unit) the pressure values measured by the pressure sensor may be used).
Osaka, fails to explicitly teach wherein the pressure sensor is configured to feed the sensed pressure of the ultrasound probe to the controller.
Nonetheless Wang further teaches wherein the ultrasound probe comprises a pressure sensor (at least fig. 2 (32) and corresponding disclosure in at least [0060]), wherein the pressure sensor (32) is configured to feed a sensed pressure of the ultrasound probe to the controller ([0060] which discloses when a pressure value detected (i.e. sensed) falls into a preset range, an electrical signal is transmitted to the vibration generator by the controller. Examiner notes a person having ordinary skill in the art would have recognized the pressure value would be fed to the controller in order for it to transmit the electrical signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka to include feeding the sensed pressure to a controller as taught by Wang in order to allow the system to control the vibrator when a sensed pressure is within a predetermined range, thus ensuring the accuracy of the result of the elasticity detection (Wang [0028]).

Regarding claim 10,
Osaka, as modified, teaches the elements of claim 9 as previously stated. Wang further teaches wherein the controller determines whether the sensed pressure is within a predetermined range, and controls the vibrator to drive the transducer to vibrate ([0060] which discloses when the vibration generator receives an electrical signal from the external electrical signal output device (i.e. controller) the vibrators 12 and 13 are subjected to movement which cause the pressure sensor and the ultrasonic probe in contact with the skin to press against the skin) when a pressure sensed by the pressure sensor is within a predetermined range ([0060] which discloses the electrical signal is transmitted when the pressure value detected by the pressure sensor falls within a preset range. Examiner notes the controller thus determines whether the pressure value falls within the preset range in order to transmit the electrical signal accordingly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Osaka, as currently modified, to include vibrating the transducer when the pressure is within a predetermined range as taught by Wang in order to ensure the accuracy of the result of the elasticity detection (Wang [0028]).

Regarding claim 18,
Osaka, as modified, teaches the elements of claim 12 as previously stated. Osaka further teaches receiving a pressure of the ultrasound probe on the biological tissue by a pressure sensor ([0050] which discloses pressure value measured by a pressure sensor connected to the ultrasonic probe to calculate elasticity modulus data) 
Osaka fails to explicitly teach before controlling the vibrator to drive the transducer to vibrate, further comprising: receiving a pressure of the ultrasound probe on the biological tissue sensed by the pressure sensor, and controlling the vibrator to drive the transducer to vibrate when the pressure is within a predetermined range. 
Wang, in a similar field of endeavor involving ultrasound imaging, teaches before controlling a vibrator (at least fig. 2 (12 and 13) and corresponding disclosure in at least [0060]) to drive a transducer to vibrate ([0060] which discloses when the vibrators 12 and 13 are displaced it causes the ultrasound probe and pressure sensor to press into the skin and the mechanical vibration causes a mechanical wave to be generated), receiving a pressure of an ultrasound probe ([0060] which discloses an ultrasonic probe is installed at the front end of a pressure sensor) on a biological tissue sensed by a pressure sensor (at least fig. 2 (32) and corresponding disclosure in at least [0060]), determining whether the pressure is within a predetermined range and controlling the vibrator to drive the transducer to vibrate when the pressure is within the predetermined range ([0060] which discloses an ultrasonic probe is brought into contact with a skin surface and a pressure value applied to the skin is detected and when the pressure value falls into a preset range (i.e. is determined to be within the range), an electrical signal is transmitted to the vibration generator such that vibrators 12 and 13 are subject to displacement movement, such a movement causing the pressure sensor and the ultrasonic probe to press against the skin (i.e. to vibrate))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka, as currently modified, to include vibrating the transducer when a pressure is within a predetermined range as taught by Wang in order to ensure the accuracy of the result of the elasticity detection (Wang [0028]). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka, Yoshikawa, and Wang as applied to claim 9 above and further in view of Matsumura (US 20080269606 A1).
Regarding claim 11,
Osaka, as modified, teaches the elements of claim 9 as previously stated.
Osaka, as modified, fails to explicitly teach wherein the controller controls the display to display the pressure on the display interface.
Matsumura, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe (at least fig. 4 (100) and corresponding disclosure in at least [0062])  comprising a pressure sensor ([0099] which discloses one pressure sensor as opposed to the pressure sensors 31-36) may be attached to the compression plate (at least fig. 4(A) (21) and corresponding disclosure in at least [0063]) provided on the pressure measuring unit 110 so that a compression state is configured in accordance with a magnitude of the pressure data output from this pressure sensor and [0003] which discloses pressure sensors are provided such that the pressure applied to the transducer by compressing the subject is determined) and a controller (at least fig. 2 (116) and corresponding disclosure in at least [0116]) for controlling a display (at least fig. 2 (107) and corresponding disclosure in at least [0113]) to display the pressure on a display interface (at least fig. 2 (107) and corresponding disclosure in at least [0113]) displaying a sensed pressure of the ultrasound probe on the biological tissue on a display interface (at least fig. 11 (209) and corresponding disclosure in at least [0103] which discloses a pressure data value 209 is displayed)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Osaka, as currently modified, to include controlling display of Osaka to display the pressure on the display interface as taught by Matsumura in order to allow the amount of compression to be objectively recognized (Matsumura [0015]). Such a modification would allow the user to manipulate the probe to the appropriate pressure for generating the vibrations of Osaka, as modified, by Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793